Citation Nr: 0909938	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  02-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to May 
1989, and from March 1996 to January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Oakland, California, that in pertinent part denied service 
connection for a chronic bilateral hip disability. The claims 
folder was subsequently transferred to the RO in Los Angeles, 
California.   

In January 2003, the Veteran testified regarding the issue of 
entitlement to service connection for a chronic bilateral hip 
disability at a hearing on appeal before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).  A copy 
of the transcript is associated with the record.

In July 2003, and again in June 2008, the Board remanded the 
issue of entitlement to service connection for a chronic 
bilateral hip disability for further development.  The case 
has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The Veteran's claimed chronic bilateral hip disability 
manifested more than one year following her discharge from 
service and is not shown to have been incurred in service.


CONCLUSION OF LAW

The Veteran's claimed chronic bilateral hip disability was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated May 2001, March 2004, and August 2008, provided 
to the Veteran before the September 2001 rating decision, the 
July 2007 supplemental statement of the case, and the August 
2008 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since they informed the Veteran of what 
evidence was needed to establish her service connection 
claim, what VA would do and had done, and what evidence she 
should provide.  The March 2004 and August 2008 letters also 
informed the Veteran that it was her responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support her claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, the Veteran was provided with VA examinations 
in June 2001 and August 2005, and a Veterans Health 
Administration (VHA) specialist's opinion was provided in 
February 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in August 2008.  However, since 
the Veteran's claim is being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that she still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that her hip condition was incurred in 
service.  At a January 2003 hearing before the undersigned 
Veterans Law Judge, the Veteran stated that a fellow service 
member "ran into me during our morning PT [Physical 
Training].  He accidentally ran into me and entangled his leg 
with mine, and popped my ankle and fell on my right side."  
The Veteran also stated that a November 1997 service 
treatment record which showed that the Veteran's hip 
condition was completely resolved was inaccurate.

Similarly, in a May 2004 letter, the Veteran wrote that 
during her PT on the morning of March 19, 1997, a fellow 
service member "accidentally stepped on my right foot, 
entangled his leg with my right leg and something (in my 
foot, ankle, leg, knee, hip,) popped as he fell on my right-
side." [Emphasis and parentheses in original.]  In an April 
2008 statement, the Veteran again asserted that she incurred 
her hip condition while in training on active duty, and that 
it has gotten worse over time.

The Veteran's service treatment records show that she had a 
hip condition in service, both before and after the March 19, 
1997 accident in PT.  In a June 1996 record, the Veteran 
reported having pain in her right hip; the clinician 
diagnosed her with shin splints and bilateral knee strain 
from overuse.  The Veteran's service treatment records show 
that, consistent with the Veteran's assertions, on March 19, 
1997 she sustained a twisting injury to her right ankle, with 
a Grade I ankle sprain.  In October 1997, a radiologist noted 
that the Veteran, who had had stress changes in the shins and 
ankles on a prior bone scan, was complaining of hip pain; he 
found that there was a small focus of radiotracer uptake 
within the right interior aspect of the femoral head and 
right interior pubic ramis, which were very small and which 
demonstrated mild update consistent with stress change.  Also 
in October 1997, a clinician ruled out stress changes, and 
also ruled out a fracture of the right hip.  In December 
1997, a clinician found that the Veteran had full range of 
motion in her hips.  However, later in December 1997, a 
clinician diagnosed the Veteran with a stress fracture of the 
right hip and the pubic rami.

After service, the Veteran sought treatment for her bilateral 
hip disability from VA.  In October 2000, the Veteran sought 
treatment from VA for hip pain.

In June 2001, the Veteran was provided with a VA examination.  
The VA examiner did not note whether he had reviewed the 
claims file, but he did recount the Veteran's relevant 
medical history in detail.  The VA examiner noted that the 
Veteran reported having sustained an injury to her right 
ankle in service in 1997, which involved torn ligaments in 
her right ankle, but no fractures.  He further noted that she 
reported having been taken out of active duty because of her 
right hip pain, low back pain, and right ankle pain.  On 
examination, the VA examiner found that the Veteran's range 
of motion (ROM) in her hips with respect to all tests, 
including flexion, backward extension, external rotation, 
internal rotation, and abduction, were all within normal 
limits (WNL).  The VA examiner did not diagnose the Veteran 
with any hip condition, although he did diagnose the Veteran 
with low back pain with right radiculitis due to unknown 
etiology.

In November 2001, a VA clinician administered a bone scan of 
the Veteran, including of her anterior and posterior pelvis.  
The clinician found an increased uptake of technetium 99m-MDP 
in all of her major joints.  The clinician opined that the 
Veteran's abnormal joint image study for all joints was 
suggestive of "arthritis, which could be of any etiology."

In August 2005, the Veteran was provided with a second VA 
examination.  The examiner reviewed the claims file.  The 
examiner noted that the Veteran "reports that she was unable 
to complete basic training as she was unable to carry the 
overloaded packs [during her first time in active service, 
from March 1989 to May 1989].  She reports that she had 
difficulty with her knees, shoulders, and back initially in 
1989."  The examiner further noted that the Veteran 
"reports that [in her second time in active service, from 
March 1996 to January 1998] she felt that [she was] pushed 
because the instructor wanted everyone to pass physical 
training.  She reports that with her second basic training, 
she developed knee injuries and shin-splints.  The Veteran 
describes that she developed severe pain in this hips, knees, 
shins, and ankles during military service associated with 
physical training."  The VA examiner also noted the 
documentation in the Veteran's service treatment records of 
the March 19, 1997 right ankle twisting injury, with a Grade 
I ankle sprain.  As part of the VA examination, x-rays of the 
Veteran's hips were taken.  The x-rays revealed a normal 
radiographic study of the pelvis and both hips, and the 
examiner noted that he did not identify any significant 
osseous, joint or soft tissue abnormality.  The examiner 
found that whole body images demonstrated degenerative 
changes in the hips.  On physical examination of the 
Veteran's right hip, the examiner found no bone or joint 
deformity, no swelling or effusion, and no redness or warmth.  
The Veteran had motor strength of 3/5, limited range of 
motion, and pain throughout all ranges of motion, which 
increased on repetitive use.  On physical examination of the 
Veteran's left hip, the examiner found no bone or joint 
deformity, no swelling or effusion, and no redness or warmth.  
The Veteran had motor strength of 4/5, limited range of 
motion, and pain throughout all ranges of motion, which 
increased on repetitive use.

In a section entitled "Diagnosis," the August 2005 VA 
examiner wrote:  "Bilateral Hip Disability - Stress change 
of the right femoral head and anterior pubic ramus due to 
overuse injury during the military service diagnosed during 
military service.  Bone scan currently demonstrates 
degenerative changes in the bilateral hips."  In the next 
section, entitled "Opinion," the VA examiner wrote: 
"Bilateral Hip Disability - The current degenerative joint 
disease of the bilateral hips is not at least as likely as 
not the condition that the Veteran experienced during 
military service or secondary to the condition that the 
Veteran experienced during military service.  The condition 
was not at least as likely as not manifested during active 
service or incurred in or aggravated during active service."  
In the final section, entitled "Rationale," the VA examiner 
wrote: "With inactivity and review of the current bone scan, 
there is no evidence currently of stress change of the right 
femoral head or inferior pubic ramus.  The stress change in 
the right femoral head and inferior pubic ramus that the 
Veteran experienced during military service was a temporary 
condition due to overuse injury at the physical training 
during military service.  Current radiological studies do not 
demonstrate the condition that was present during military 
service.  With review of the bone scan, there are diffuse 
arthritic changes throughout the entire body.  The present 
condition is not secondary to military service."

In March 2006, the Veteran was provided with a VA examination 
for the purpose of evaluating her for a non-service connected 
(NSC) pension.  On physical examination of the Veteran's 
right hip, the examiner found no bone or joint deformity, no 
swelling or effusion, and no redness or warmth.  The Veteran 
had motor strength of 4/5, limited range of motion, and pain 
throughout all ranges of motion, as well as pain and lack of 
endurance on repetitive use.  On physical examination of the 
Veteran's left hip, the examiner found no bone or joint 
deformity, no swelling or effusion, and no redness or warmth.  
The Veteran had motor strength of 4/5, limited range of 
motion, and pain throughout all ranges of motion, as well as 
pain and lack of endurance on repetitive use.  No etiological 
opinion was provided.

In October 2006, the Veteran sought treatment from VA for 
acute right hip pain.  The VA clinician noted that the cause 
of the pain was unknown.

In February 2007, the Veteran again sought treatment from VA 
for a bilateral hip condition.  The VA clinician noted that 
the Veteran reported having right leg pain as a result of an 
injury in physical training when a fellow service member fell 
on her foot.  The Veteran ascribed her hip pain to an 
incident in October 2006, when she experienced a popping 
sensation when "standing and reaching up to get something."  
The VA clinician noted that the Veteran has a history of 
multiple radiological evaluations which showed mild 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) in her joints, for which she is on medication.  
Later that day, another VA clinician found that the Veteran 
had diminished bilateral hip flexors, with the right hip 
worse than the left hip.  The clinician diagnosed the Veteran 
with trochanteric bursitis (which were tender to palpation) 
and fibromyalgia, and stated that the Veteran's symptoms had 
begun 10 years ago, in 1997.  The clinician did not note 
whether the starting date of these conditions was based on 
the Veteran's aforementioned report, or her own findings.  In 
either case, the clinician provided no rationale for that 
statement.  A VA clinician noted that if the Veteran's hip 
pain persists, a magnetic resonance imaging (MRI) may be 
considered to rule out avascular necrosis (AVN), "though 
xrays do not show any early signs of AVN at this time."

In February 2008, a VHA specialist provided his opinion 
regarding the etiology of the Veteran's bilateral hip 
condition.  After providing an extensive overview of the 
Veteran's in-service and post-service treatment records, the 
VHA specialist stated that "it is my expert opinion that 
this Veteran has chronic hip pain (and other chronic 
musculoskeletal complaints) that are causally associated with 
overuse activity while on active duty, partly associated with 
obesity and deconditioning.  But there is no evidence that 
the stress reactions and overuse conditions contributed to or 
are causally associated with any presumed degenerative joint 
disease of the right and left hips....Based on the factual 
evidence of record, it is highly unlikely that the Veteran's 
[presumed] bilateral hip degenerative arthritis began during 
active service or within a year of discharge from active 
service." [Emphasis, parentheses, and brackets in original.]

The Board notes that all but one of the diagnoses and 
etiological opinions present in the above record, including 
the VA examinations from June 2001 and August 2005, found no 
etiological relationship between any current hip condition 
and the Veteran's time in service.  Moreover, the lone 
exception, the VHA specialist, only etiologically related the 
Veteran's chronic hip pain and other chronic musculoskeletal 
complaints to service, while specifically denying any 
etiological relationship between the Veteran's presumed 
degenerative joint disease of the hips and her time in 
service, and specifically finding highly unlikely any 
etiological relationship between the Veteran's presumed 
bilateral hip degenerative arthritis and her time in service.

With respect to the VHA specialist's opinion that the 
Veteran's chronic hip pain is etiologically related to her 
time in service, the Board notes that pain is not a condition 
which can be service connected.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Because the Veteran is a layperson with no apparent medical 
expertise or training, her assertions that her claimed 
current bilateral hip conditions arose from the accident 
which took place in service in March 19, 1997, or from any 
other incident in service, are not competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, her assertions cannot support a grant 
of service connection for her claimed bilateral hip 
conditions.

The preponderance of the evidence is against the award of 
service connection for the Veteran's claimed chronic 
bilateral hip disability; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.




ORDER

Service connection for a chronic bilateral hip disability is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


